 1   McCRACKEN, STEMERMAN, HOLSBERRY, LLP
     John J. Davis, Jr., SBN 65594 jjdavis@msh.law
 2   David L. Barber, SBN 294450   dbarber@msh.law
 3   595 Market Street, Suite 800
     San Francisco, CA 94105
 4   Telephone: 415-597-7200
 5   Fax:           415-597-7201

 6   Attorneys for Plaintiffs

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
11   UNITED ASSOCIATION OF JOURNEYMAN             ) Case No. 17-CV-3037 RS
     AND APPRENTICES OF THE PLUMBING              )
12   AND PIPE FITTING INDUSTRY,                   )
13   UNDERGROUND UTILITY/LANDSCAPE                ) CASE SCHEDULING STIPULATION
     LOCAL UNION NO. 355; MIGUEL INIGUEZ          )
14                                                                    AND
     and FELIPE HERNANDEZ, as Local 355           )
     Trustees; FRANCISCO CRUZ ORTIZ and           )        [proposed] ORDER AFTER
15
     ALEJANDRO TREJO,                             ) CASE MANAGEMENT CONFERENCE
16                                                )
                    Plaintiffs,
                                                  )
17          v.
                                                  )
18                                                )
     MANIGLIA LANDSCAPE, INC.; COHEN
                                                  )
19   LANDSCAPE SERVICES, INC.; LANDSCAPE
                                                  )
     CONTRACTORS COUNCIL OF NORTHERN
20                                                )
     CALIFORNIA; BARRY L. COHEN; LINDA G.
                                                  )
21   ROSSMAN; OSCAR DE LA TORRE, DOYLE
                                                  )
     RADFORD, DAVID GORGAS, BRUCE RUST,
22                                                )
     FERNANDO ESTRADA, BYRON LONEY,
                                                  )
     ROBERT CHRISP, BILL KOPONEN, LARRY
23                                                )
     NIBBI AND MANUEL DE SANTIAGO, AS
                                                  )
24   TRUSTEES OF THE LABORERS TRUST
                                                  )
     FUNDS FOR NORTHERN CALIFORNIA;
25                                                )
     NORTHERN CALIFORNIA DISTRICT
                                                  )
26   COUNCIL OF LABORERS; AND DOES 1
                                                  )
     THROUGH 50,
27                                                )
                                                  )
28               Defendants.
                                                  /
     _______________________________________

     CASE SCHEDULING STIPULATION AND [proposed] ORDER AFTER
     CASE MANAGEMENT CONFERENCE                                        17-CV-3037 RS
 1                              STIPULATION RE CASE SCHEDULING
 2          Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the parties attended a Case
 3   Management Conference on December 20, 2018, where the Court and the parties agreed to the
 4   following:
 5          1. ALTERNATIVE DISPUTE RESOLUTION.
 6          The parties have completed a session of mediation with the Hon. John M. True. No further
 7   mediation is presently planned.
 8          2. AMENDING THE PLEADINGS.
 9          Any amendment of the pleadings after the date of this stipulation and order shall be
10   governed by Rule 15 of the Federal Rules of Civil Procedure.
11          On November 30, 2018, Plaintiffs filed a Third Amended Complaint. The Laborers
12   Defendants moved to strike that complaint, and the motion is presently under submission.
13   Plaintiffs and the Employer Defendants have agreed that the Employer Defendants will not be
14   required to respond to the Third Amended Complaint until the Court has ruled on the pending
15   motion to strike, and will be subject to the same terms the Court sets for the Laborers Defendants.
16          3. DISCOVERY.
17          On or before July 12, 2019, all non-expert discovery shall be completed by the parties.
18   Until the Further Case Management Conference on August 29, 2019, the parties shall engage in
19   interim discovery. Interim discovery shall be limited as follows: (a) six (6) non-expert depositions
20   per party; (b) twenty-five (25) interrogatories per party as discussed, including all discrete
21   subparts; (c) a reasonable number of requests for production of documents or for inspection per
22   party; and (d) a reasonable number of requests for admission per party.
23          4. DISCOVERY DISPUTES.
24          Discovery disputes will be referred to a Magistrate Judge. After the parties have met and
25   conferred, the parties shall prepare a joint letter of not more than 5 pages explaining the dispute.
26   Up to 12 pages of attachments may be added. The joint letter must be electronically filed under
27   the Civil Events category of “Motions and Related Filings > Motions--General > Discovery
28   Letter Brief.” The Magistrate Judge to whom the matter is assigned will advise the parties of
                                                  1
     CASE SCHEDULING STIPULATION AND [proposed] ORDER AFTER
     CASE MANAGEMENT CONFERENCE                                                            17-CV-3037 RS
 1   how that Judge intends to proceed. The Magistrate Judge may issue a ruling, order more formal
 2   briefing, or set a telephone conference or a hearing. After a Magistrate Judge has been assigned,
 3   all further discovery matters shall be filed pursuant to that Judge’s procedures.
 4          5. EXPERT WITNESSES.
 5          On or before July 26, 2019, all discovery of expert witnesses pursuant to Federal Rule of
 6   Civil Procedure 26(b)(4) shall be completed.
 7          6. FURTHER CASE MANAGEMENT CONFERENCE.
 8          A Further Case Management Conference shall be held on August 29, 2019 at 10:00 a.m.
 9   in Courtroom 3, 17th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco,
10   California. The parties shall file a Joint Case Management Statement at least one week prior to
11   the Conference.
12          7. DISPOSITIVE MOTIONS.
13          Dispositive motions will be heard no later than October 3, 2019. The parties may modify
14   a motion’s briefing schedule by agreement, but reply briefs must be filed no later than two weeks
15   before a motion’s hearing date.
16          8. TRIAL.
17          This case is set for trial on February 10, 2020, at 8:30 a.m..
18          IT IS SO STIPULATED.
19   Dated: January 7, 2019                      McCRACKEN, STEMERMAN & HOLSBERRY
20
                                                 By: /s/ John J. Davis, Jr.
21                                               John J. Davis, Jr.
22                                               David L. Barber
23                                               Attorney for Plaintiffs

24   Dated: January 7, 2019                      WEINBERG, ROGER & ROSENFELD
25
26                                               By: /s/ Conchita Lozano-Batista
                                                 Conchita Lozano-Batista, Attorney for Defendants
27                                               Laborers Trustees and Northern California District
28                                               Council of Laborers
                                                    2
     CASE SCHEDULING STIPULATION AND [proposed] ORDER AFTER
     CASE MANAGEMENT CONFERENCE                                                          17-CV-3037 RS
 1   Dated: January 7, 2019                      CARTER, CARTER, FRIES & GRUNSCHLAG
 2
                                                 By: /s/ Michelle Q. Carter
 3                                               James A. Carter
                                                 Michelle Q. Carter
 4
                                                 Attorneys for Employer Defendants
 5                                               Attestation
 6          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
 7   filing of this document has been obtained from the other signatories.
 8   Dated: January 7, 2019                      By:       /s/ John J. Davis, Jr.
 9                                                         John J. Davis, Jr.
10
11                                      ORDER OF APPROVAL
12          IT IS SO ORDERED.
13
     Dated: January ___,
                     7 2019                      ________________________________
14
                                                 Hon. RICHARD SEEBORG
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
     CASE SCHEDULING STIPULATION AND [proposed] ORDER AFTER
     CASE MANAGEMENT CONFERENCE                                                          17-CV-3037 RS
